Citation Nr: 0523244	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for arthritis of the cervical spine, and if so, whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for disability of the knees, left elbow, and feet, and if so, 
whether the reopened claim should be granted.

3.  Entitlement to service connection for a psychiatric 
disability, to include anxiety disorder and depression.

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active service from October 1954 to October 
1956, and from September 20, 1990 to May 19, 1991, including 
service in Saudi Arabia.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A November 1996 rating decision denied claims to reopen 
service connection for disability of the knees, left elbow, 
feet, arthritis of the cervical spine, and also denied 
entitlement to service connection for PTSD. The veteran was 
notified of his appellate rights, but did not appeal. 

Subsequently, in a November 1997 rating decision, the RO 
denied reopening of the claims for service connection of the 
knees, left elbow, feet and arthritis of the cervical spine.  
There was notice in December 1997.  Initial disagreement was 
in January 1998.  In December 1998, the veteran expressed 
further disagreement, and indicated that disability of the 
foot, knee, elbow, neck and back was due to arthritis. 
However, an August 1999 statement of the case (SOC) only 
addressed the issue of arthritis of the cervical spine. This 
matter is addressed in the remand following the decisions 
below.

In the December 1998 notice of disagreement, the veteran also 
appears to be raising the issue of entitlement to service 
connection for arthritis of the back.  It also appears that 
appellant has tried to raise the issue of service connection 
for PTSD. These issues are referred to the RO for appropriate 
action.

In April 1997, the veteran was afforded a personal hearing 
before a hearing officer at the RO, and in June 2005, he was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge. Transcripts of these hearings are of 
record. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issued decided herein have 
been completed.

2.  In a November 1996 unappealed determination, the RO 
denied the appellant's application to reopen a claim of 
entitlement to service connection for arthritis of the 
cervical spine. He was notified of that determination, and 
did not appeal. This is the last final decision on any basis.

3.  The evidence received since the November 1996 
determination includes evidence that is either cumulative or 
redundant of the evidence previously of record, does not bear 
directly and substantially on the issue under consideration, 
and when viewed in conjunction with the evidence previously 
of record, is not of such significance that it must be 
considered in order to fairly decide the merits of the claim.

4.  A psychiatric disability, including depression and 
anxiety disorder, was not manifested in service, and is not 
shown by competent evidence to be related to service.

5.  Vertigo was not manifested in service, and is not shown 
by competent medical evidence to be related to service.

CONCLUSIONS OF LAW

1.  The November 1996 unappealed rating decision is final. 
New and material evidence has not been received to reopen the 
previously denied claim seeking service connection for 
arthritis of the cervical spine. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  A psychiatric disability, to include anxiety disorder and 
depression, was not incurred or aggravated in active service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

3.  Vertigo was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence 

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it are 
applicable to the appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require that 
adequate notice be given to claimants, as discussed in the 
following paragraph.

In Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-
21 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Its wording need not be strictly used, as the 
Court has recently held that failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The above notwithstanding, it must be pointed out that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing. It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to reopen 
which was received before that date.

The record reflects that through the rating decisions, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letters dated in June 
2001, July 2003, and March 2004, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim to reopen service connection for 
arthritis of the cervical spine, the information required 
from him in order for VA to obtain evidence and information 
in support of his claims, and the assistance that VA would 
provide in obtaining evidence and information on his behalf. 
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession all available, pertinent 
evidence has been obtained. 

Neither the appellant nor his representative has identified 
any additional evidence or information in the appellant's 
possession or that could be obtained to substantiate the 
claim.

In this case, the RO readjudicated the veteran's claim on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations. In 
the Board's opinion, the RO properly processed the claim 
after complying with the notice requirements of the VCAA and 
the implementing regulations. Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini.

The record also reflects that service medical records and all 
identified post-service records have been obtained. As 
discussed above, the appellant has been provided the notice 
required under the VCAA and the facts of the case have been 
properly developed. In the Board's opinion, a remand for 
further action by the RO would only further delay resolution 
of this appeal with no benefit to the appellant. See Bernard 
v. Brown, 4 Vet. App. 384 (1993). Accordingly, the Board will 
address the merits of the appellant's claim to reopen.

II.  Law and Regulations

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Since the veteran's application to reopen was received prior 
to August 29, 2001, the amended, current definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a) 
(2004), is not applicable to this case. 

Under the version of Section 3.156 in effect when the veteran 
filed his application to reopen, new and material evidence 
was defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge. 

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

III.  Factual Background and Analysis

Preliminarily the Board notes that the veteran had service 
from 1954 to 1956. His Army National Guard unit was activated 
in 1990 and he again had service during the Persian Gulf War 
from September 1990 to May 1991. The latter period of service 
is pertinent to the instant claims.

The veteran's claim of entitlement to arthritis of the 
cervical spine was originally denied in May 1993. A claim to 
reopen was last finally denied in a November 1996 rating 
decision. Evidence then of record included the service 
medical records from 1990 to 1991 which are absent any 
complaints, diagnoses, or treatments for arthritis of the 
cervical spine; a February 1993 VA examination reflecting 
diagnosis of degenerative disc disease of the cervical spine 
on x-rays; Statements from the veteran asserting assignment 
to driving a tractor trailer and that being forced to sit in 
one position affected his cervical spine; March 1996 VA 
examination showing degenerative disc disease of the cervical 
spine as in the previous February 1993 VA examination; and a 
lay statement from the veteran's son. 

Medical evidence submitted since the November 1996 rating 
decision includes VA outpatient treatment records dated from 
1993 to 2003 showing diagnosis of degenerative disc disease 
of the cervical spine but no evidence of C-spine disability 
prior to that time. An April 1997 personal hearing transcript 
also shows the veteran reported no problems with his cervical 
spine. A June 2005 videoconference hearing reflects testimony 
to the effect that he ran into the back of another truck in 
service without too much damage to the truck, was hit with a 
rifle butt, and might have bumped his head either driving or 
changing a tire or something. He indicated that at that 
particular time he did not think anything about it, and had 
no trouble with his neck during or after service until he was 
told he had arthritis in the neck in a 1993 VA examination. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. The Board 
finds the newly submitted evidence to be cumulative or 
redundant of evidence previously of record, does not bear 
directly or substantially on the issue under consideration, 
and is not so significant that it must be considered to 
fairly consider the merits of the veteran's claim. 
Accordingly, no new and material evidence has been submitted, 
and reopening of the claim is not in order.

B.  Service connection Claims

I. Veterans Claims Assistance Act of 2000 (VCAA),

The Veterans Claims Assistance Act of 2000 (VCAA), and the 
regulations implementing the VCAA are applicable to the 
appellant's claims of entitlement to service connection for 
anxiety disorder, depression, and vertigo.

The record reflects that through the June 2003 rating 
decision, statement of the case, and supplements thereto, as 
well as letters from the RO to the veteran, in particular, 
VCAA letters dated in March 2003 and July 2004, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claims, the information required of him 
to enable the RO to obtain evidence in support of his claims, 
the assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire the RO to obtain such 
evidence on his behalf. In addition, although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf. 
Therefore, the Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. Moreover, the RO adjudicated the 
veteran's claims on a de novo basis after providing the 
required notices. The Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record also reflects that all available service medical 
records and post-service medical evidence identified by the 
veteran have been obtained, including the veteran's service 
personnel file. Although the RO attempted to obtain the 
veteran's SSA file, with no response, the veteran nor his 
representative have not asserted that this file contains 
evidence that would substantiate the pending claims. The 
record contains the SSA determination. The Board notes that 
the SSA decision is not controlling for VA determinations, 
but it is certainly "pertinent" to the claims. Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). In addition, the veteran has been 
afforded appropriate VA examination. Neither the veteran nor 
his representative has identified any outstanding evidence or 
information that could be obtained to substantiate the 
claims. The Board is also unaware of any such outstanding 
evidence or information. Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations. 
Accordingly, there is no prejudice to the veteran by the 
Board's adjudication of the claims. See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

II. Factual Background

Preliminarily, the Board notes that service connection for 
hearing loss was granted in a November 1997 RO rating 
decision, rated as 0 percent disabling effective from June 
1994. Service connection for tinnitus was also granted in a 
September 2004 rating decision, evaluated as 10 percent 
disabling effective from April 2003. 

The veteran's service personnel file reflects service in 
Saudi Arabia from August 1990 to April 1991. His military 
occupational specialty is noted as heavy vehicle driver. 
Military awards include medals for Operation Desert Storm, 
NYS Aid to Civil Authority, and NYS Medal for Humane Service.

The service medical records are absent any complaints, 
treatment, or diagnoses of vertigo, or of a psychiatric 
disability, to include anxiety disorder or depression. 
October 1990 service medical record reflects audiological 
examination for complaints of occasional tinnitus for three 
years. The examiner noted that there was no history of 
vertigo, and that the veteran had some history of noise 
hazard professions for seven years. 

In an April 1991 Report of Medical History prior to 
separation, the veteran reported at item 16 that he had 
previously been treated for suppressed emotions and 
depression, but did not elaborate. The physician's summary 
reflected that the veteran had a history of hearing loss with 
sleeping problems and was a worrier. No psychiatric 
abnormalities, anxiety, depression, or vertigo were noted in 
the 1991 medical examination report. 

The veteran filed claims of entitlement to service connection 
for depression, anxiety disorder, and vertigo. A June 2003 
rating decision denied the claims on the basis that the 
conditions were not incurred in service, or shown to be 
etiologically related to service.

In various statements, and in testimony, the veteran asserted 
that he was exposed to sniper fire and various experiences on 
his routes through the combat zones, from which he developed 
sleeping problems, depression, and anxiety. He related that 
soon after service, he sought VA psychiatric treatment for 
sleeping problems but stopped going after two visits because 
the medications helped him. 

Post-service medical records reflect that the veteran has 
been followed at VA from 1991 to July 2004. They reveal that 
approximately four months after discharge in August 1991, the 
veteran presented at VA outpatient facility requesting to see 
a psychiatrist for sleep problems. At that time, mental 
status examination showed he was oriented times three, calm 
and cooperative. It was noted that the veteran had a history 
of hypertension and peripheral neuropathy, and various other 
physical conditions including gout. He was referred to 
psychiatry for evaluation. Assessment was peripheral 
neuropathy and sleep problems.

An October 1991 VA outpatient Ear, Nose, and Throat (ENT) 
clinic treatment note reflects intermittent tinnitus prior to 
participation in Desert Storm, with complaints of increasing 
tinnitus in the right ear after desert storm. The examiner 
noted that the veteran denied otalgia, otorrhea, or vertigo. 
Impression was noise-induced tinnitus. Hearing was normal 
through 4 KHz, sloping to moderate in the left ear and severe 
in the right ear. Tympanic examination was normal in both 
ears, with reflexes present and no decay in both ears. VA 
records from 1992 through 1996 show treatment for various 
conditions including gout.

In June 1992 VA outpatient treatment for right inguinal 
hernia, the veteran reported a history of treatment as an 
outpatient for depression and PTSD after Desert Storm.

On February 1993 VA psychiatric examination, the veteran 
indicated having to drive a tractor-trailer in combat areas, 
and being under sniper fire, and seeking treatment after 
separation in 1991 for sleeping problems and forgetting 
things. However, he stopped going after two visits because 
the medications helped him. The examiner noted an impression 
that the veteran was apparently depressed both before and 
after service in the Persian Gulf, and may have been becoming 
increasingly depressed over the previous few months, and had 
symptoms consistent with mild PTSD. Diagnoses included PTSD 
and major depression, recurrent.

September 1995 VA outpatient treatment records show loss of 
balance on looking up and lightheadedness. 

A December 1996 determination from the Social Security 
Administration (SSA) reflects an award of disability benefits 
effective from December 1996. In January 2003, the RO 
requested SSA records associated with the veteran's 
disability award, however, no records have been received from 
SSA.

An April 1997 VA outpatient clinic appointment note shows 
complaints of anxiety attacks. 

In 2003, the veteran filed claims of entitlement to service 
connection for anxiety, depression, and vertigo.

An October 1999 statement from the Director of the PTSD 
program at VAMC indicated that the veteran was diagnosed in 
1994 with PTSD as a result of military service in the Persian 
Gulf War. It was noted that the veteran had a history of 
depressive episodes that are at times debilitating. 

In an August 2004 statement, the veteran also related having 
to drive and sleep in his assigned tractor trailer for a week 
while in Saudi Arabia, during which he was exposed to a high 
level of noise for a long period of time, resulting in 
tinnitus, pain, dizziness, difficulty with sleep, anxiety, 
concentration, depression, and everyday activities. He 
attached a May 1991 service record from the VA Ear, Nose and 
Throat (ENT) clinic, showing complaints of tinnitus in the 
right ear for five months. A provisional diagnosis of 
unilateral tinnitus was noted.

May 2004 VA outpatient treatment notes reflect complaints of 
tinnitus, hearing loss, and intermittent episodes of 
dizziness and occasional vertigo-like symptoms. 
A June 2004 Audiogram revealed complaints of episodic 
dizziness upon abrupt changes in head position. On 
electronystagmogram (ENG) testing to evaluate peripheral 
vestibular symptoms, the examiner entered an impression of 
abnormal ENG as characterized by right beating positional 
nystagmus and significant right ear unilateral weakness 
suggesting right peripheral vestibular pathology.

In June 2005 testimony before the undersigned the veteran 
related that he first noticed dizziness while in Saudi Arabia 
but did not seek treatment because he thought it was due to 
the heat, driving, extreme work hours, and being extremely 
tired. However, after his return the dizziness continued over 
the years, until he was finally tested in 2004. 

In various statements, and in testimony at both hearings, the 
veteran and his representative maintain that service 
connection is warranted for the claimed disabilities.

III. Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004). Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, with respect to the claim for a psychiatric 
disability to include anxiety disorder and depression based 
on active duty from September 1990 to May 1991 in Saudi 
Arabia, the evidence of record fails to support the claims.

Initially, the Board notes that although the veteran has 
complained of anxiety in association with his psychiatric 
treatment, there is no diagnosis of an anxiety disorder in 
the record. The veteran was diagnosed with PTSD and major 
depression in February 1993 VA examination.  The depression 
was not related to any in-service occurrence or event.

The service medical records are silent as to any psychiatric 
complaints, diagnoses, or treatment while in service. 
Although the veteran sought psychiatric treatment for a 
sleeping disorder in 1991, and was referred to psychiatry for 
sleep problems, they resolved with medications after two 
visits, and no psychiatric disability was diagnosed. Although 
the veteran indicated in his April 1991 VA examination report 
that he had previously been treated for suppressed emotions 
and depression, no treatment for a psychiatric disability is 
shown in service, or within the post-service year. It was not 
until 1993 that the VA examiner diagnosed PTSD and major 
depression. Thus, there is no evidence of record showing that 
a psychiatric disability to include depression or anxiety 
disorder were present in service, or were manifested within a 
year of separation from service.

Further, there is no medical evidence linking current 
psychiatric disabilities to service, and as previously 
mentioned, no independent diagnosis of an anxiety disorder in 
the record.

The preponderance of the evidence does not show the presence 
of an anxiety disorder or depression in service or any 
medical opinion linking such psychiatric disability to 
service. As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Vertigo

The Board notes that during service, on October 1990 ENT 
examination, the veteran specifically denied a history of 
vertigo. In an October 1991 post-service VA treatment note 
for tinnitus and hearing loss, he again specifically denied 
vertigo. In fact, reports of loss of balance or vertigo are 
not reflected in the record until 1995, several years after 
the veteran's period of active service. There is also no 
medical evidence linking current vertigo to military service.

Testimony and lay statements in support of the veteran's 
contentions in support of the service connection claims have 
been considered, however they are not competent evidence of 
service incurrence of the alleged disabilities, or of a nexus 
between the claimed conditions and service. Although lay 
evidence is acceptable to prove the occurrence of an injury 
in active duty or symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

In sum, the salient point to be made is that the evidence of 
record does not establish the presence of vertigo, or 
psychiatric disability manifested as anxiety disorder or 
depression in service, and does not show that the current 
disabilities are etiologically related to the period of 
active military service, or to a service-connected 
disability. In the absence of such evidence, the Board 
concludes that the veteran's claims of entitlement to service 
connection for these conditions must be denied.

ORDER

New and material evidence having not been received; reopening 
of the claim seeking service connection for arthritis of the 
cervical spine is denied.

Entitlement to service connection for a psychiatric 
disability, to include anxiety disorder and depression, is 
denied.

Entitlement to service connection for vertigo is denied.


REMAND

In a November 1997 rating action, the RO also denied the 
claim to reopen entitlement to service connection for 
disability of the knees, left elbow, and feet (toes).  He was 
initially notified by letter of December 1997.  There was 
general disagreement when he requested "reconsideration" in 
January 1998.  Thereafter, in a December 1998 notice of 
disagreement, the appellant specifically noted that his 
disagreement was for problems in his joints caused by 
arthritis, and listed the knees, elbow, and feet, among 
others. 

To date, he has not been provided a statement of the case 
(SOC) in response to his notice of disagreement on these 
issues. Consequently, a remand is required for issuance of a 
statement of the case on these issues. See Manlicon v. West, 
12 Vet. App. 238 (1999). 

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:

1.	The veteran and his representative 
should be provided a statement of the 
case in response to the December 1998 
notice of disagreement on the 
additional issues as specified above. 

2.	The veteran should also be informed of 
the requirements to perfect an appeal 
with respect to these issues.

3.	If the veteran perfects an appeal, the 
case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


